Citation Nr: 1625117	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a breathing disability, to include residuals of pneumonia. 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
The Board notes that in February 1977, the Veteran filed a claim for, amongst other things, pneumonia.  In an August 1977 notification, the RO indicated that the Veteran's disability claim was disallowed due to his failure to appear at a VA examination.  Appropriate procedural and appellate rights were attached.  The Veteran did not appeal the decision.  Therefore, it became final.  In order to reopen the claim, new and material evidence is required.  Therefore, the Board has updated the issue on appeal as reflected on the title page. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his August 2014 VA Form 9.  In August 2014, a letter was sent to the Veteran informing him that he had been placed on the list of persons wanting to appear for an in-person hearing.  No further letter specifying the actual date of the travel Board hearing is of record.  The Veteran did not appear for the October 2015 Travel Board hearing.  The Board therefore finds that a remand is required as the Veteran was not provided the requisite notice of the Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing and notify him at the correct address.  A copy of the letter scheduling the Veteran for that hearing should be included in the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




